Per Curiam.
The law of the case seems to have been already settled. Was there a substantial occupancy which might have presented itself to the eye of the assessor, is a question that was sufficiently raised and fairly put to the jury. The assessor had nothing to do with the misapprehension or mistakes of the occupant; it was *394sufficient that there was a personal responsibility for the taxes in order to make it his duty to assess the land as seated. There was in fact an acre and a half in actual tillage, a nucleus sufficient, when accompanied by residence or vacant land, to constitute a title by improvement; and it was entirely sufficient to give a particular denomination for purposes of assessment. The cause was therefore left to the jury on its true principles.
Judgment affirmed.